Title: Tuesday. July 1st. 1760.
From: Adams, John
To: 


       Went to Town.
       Mr. Thatcher. You have read a great deal, Mr. Adams, in the Roman History, concerning the Modesty of Youth, and their Veneration of the Elders. Now I think these young Gentlemen had very little of that Modesty and Veneration, when they went in the face of Law and against the Remonstrances of all the Elders to act their Plays.
       Mr. Otis says there is no Limitation of Attachments. There is no Proportion established between the Demand and the Quantity to be attached, so that a Villain may attach 20,000£ if he pleases as se­curity for £20, and take the whole into the Officers Custody. Tho on second thought, this cant be done without Collusion between the Plaintiff and the officer, for unless the officer is malicious as well as the Plaintiff, he will run the Risque for the Defendant, of making a Common Service, and this is the Reason why there has been no Mischief made of the unlimited Power of Attachment.
      